



COURT OF APPEAL FOR ONTARIO

CITATION: Wayne Levy Realty Corporation v. Red Carpet Inns Limited, 2012 ONCA 600

DATE: 20120911

DOCKET: C55077

Laskin, Rosenberg and Tulloch JJ.A.

BETWEEN

Wayne Levy Realty Corporation

Appellant (Plaintiff)

and

Red Carpet Inns Limited

Respondent (Defendant)

Charles Wagman, for the appellant

Wendy J. Earle, for the respondent

Heard: September 11, 2012

On appeal from the judgment of Justice Elizabeth M.
    Stewart of the Superior Court of Justice, dated February 3, 2012.

APPEAL BOOK ENDORSEMENT

[1]

Given that there was no written commission agreement, the interpretation
    of the emails to determine whether there was an agreement between the appellant
    and the respondent was for the motions judge.

[2]

The errors relied upon by the appellant, such as the error at para. 12
    of the motion judges reasons, were not material and did not result in any
    palpable and overriding error that would entitle this court to interfere.

[3]

Accordingly, the appeal is dismissed, with costs fixed at $11,000
    inclusive of disbursements and H.S.T.


